DETAILED ACTION
1.          Claims 1-15 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 2/04/2021, the Office acknowledges the current status of the claims: claims 1-11, 14, and 15 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 2/04/2021, the rejection of claim 2 under 35 USC §112(b) has been withdrawn.

Response to Arguments
4.          Applicant’s arguments with respect to claims 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.       Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
           a) Claim 7 recites “the identifier”. It is unclear to which recitation of “identifier” in claim 6 this limitation of claim 7 is referring: “the networking device identified by an identifier” or “an identifier of the existing error condition”.

Claim Rejections - 35 USC § 103
7.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.         Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0241954 A1 to Stevens et al. (hereinafter “Stevens”) in view of United States Patent Application Publication 2011/0231559 A1 to Yamaguchi (hereinafter “Yamaguchi”).
            Regarding Claim 1, Stevens discloses a method comprising:
     scanning, at a first time, for a first identifier associated with a networking device (Stevens: [0051-0061] – corresponds to preferential connection to public or private access control (point/system) by receiving broadcasted SSIDs at a particular time.); 
     upon finding the first identifier, connecting to the networking device (Stevens: [0051-0061] – corresponds to preferential connection to public or private access control (point/system) by receiving broadcasted SSIDs.); 
     disconnecting from the networking device responsive to detection of an error condition existing for the networking device (Stevens: [0051-0061] – corresponds to and
     responsive to detection of the error condition (Stevens: [0051-0061] – this is a fault alert condition.), decreasing a priority of the networking device relative to other networking devices for subsequent scans (Stevens: [0051-0061] – corresponds to one or more of preferring a connection to a private over a public connection, preferring a working condition over a fault condition, or sequentially connecting to a plurality of access points after receiving a fault alert condition.).
            Although Stevens discloses decreasing a priority of a network device (see above), Stevens does not explicitly disclose decreasing a priority of the networking device relative to other networking devices in a scan priority list for subsequent scans to be performed at a second time to cause the other network devices to be scanned for at the second time prior to scanning for the networking device.
            However, Yamaguchi does disclose decreasing a priority of the networking device relative to other networking devices in a scan priority list for subsequent scans to be performed at a second time to cause the other network devices to be scanned for at the second time prior to scanning for the networking device (Yamaguchi: [0128] – describing a chronological, descending order of priority scans of devices in a scan list as per a pass/fail attempt. [0160-0162] – further description includes after attempting to connect to a destination from a priority scan list, if a first destination fails, that destination may be moved in priority (lower in priority) in the priority scan list. The order of operations suggests a chronological time sequence in the scanning process. See also [0141-0146].).

            Regarding Claim 2, the combination of Stevens and Yamaguchi discloses the method of claim 1, wherein Stevens further discloses restoring the priority of the networking device to its previously held priority prior to the decreasing after a fixed period of time (Stevens: [0053] – corresponds to re-connecting via the same access point but via the private WLAN.).
            Regarding Claim 3, the combination of Stevens and Yamaguchi discloses the method of claim 1, wherein Stevens further discloses increasing the priority of the networking device responsive to determining the error condition no longer exists (Stevens: [0053] – corresponds to re-connecting or re-establishing a connection via the same access point.).
             Regarding Claim 4, the combination of Stevens and Yamaguchi discloses the method of claim 1, comprising:
     determining whether the first identifier is flagged for the error condition responsive to the first identifier not being found during the scan (Stevens: [0051-0061] – during scanning, previous identities of access points that have issued the error stop sending the fault beacon. The terminal stores and scans for other beacons.); and
     decreasing the priority of the networking device relative to the other networking devices for subsequent scans responsive to the first identifier being flagged for the error condition (Stevens: [0051-0061] – corresponds to one or more of preferring a connection to a private over a public connection, preferring a working condition over a fault condition, or sequentially connecting to a plurality of access points after receiving a fault alert condition.).
            
             Regarding Claim 6, Stevens discloses a method performed at a networking device, the method comprising: 
     determining whether an error condition exists for the networking device (Stevens: [0051-0061] – this is a fault alert condition.), the networking device identified by an identifier (Stevens: [0051-0061] – identification is based on BSSID.); 
     determining whether to broadcast the identifier based on whether the error condition exists (Stevens: [0055] – access point determines to cease transmitting a public beacon when an error occurs.); and
     responsive to detection of the error condition, transmitting, in a beacon, the identifier (Stevens: [0051] – access point (or base station) transmits its SSID in a beacon signal.).
            Although Stevens discloses transmitting the identifier with beacon (see above), Stevens does not explicitly disclose that the identifier is concatenated with an identifier of the existing error condition.
            However, Yamaguchi discloses the identifier is concatenated with an identifier of the existing error condition (Yamaguchi: [0115-0117] and [0149] – corresponds to a flag being set to “ON” or “OFF” depending on whether a connection attempt is a success or a failure, respectively, and is sent with identifier.).

            Regarding Claim 7, the combination of Stevens and Yamaguchi discloses the method of claim 6, comprising determining not to broadcast the identifier responsive to the error condition existing (Stevens: [0055] – access point determines to cease transmitting a public beacon when an error occurs.).
            Regarding Claim 9, the combination of Stevens and Yamaguchi discloses the method of claim 8, wherein the identifier transmitted in the beacon does not comprise the code corresponding to the error condition when the error condition does not exist (Stevens: [0051] – access point (or base station) transmits its SSID in a beacon signal. Examiner respectfully notes the use of the term “if” followed by the claim limitation results in a determination of the limitation being conditional in nature, and therefore is not a necessary element for rejection in view of the prior art of record.).
            Regarding Claim 10, Stevens discloses the method of claim 6, comprising:   
     transmitting in the beacon a unique identifier associated with the networking device responsive to the error condition existing (Stevens: [0053] – corresponds to an alert SSID.); and
     providing to the client device a description of the error condition responsive to receiving a request from a client device (Stevens: [0051] – suggested by the wireless protocols for requesting access to private access and receiving fault reports. Examiner 

             Claims 11-14, directed to an article of manufacture embodiment of claims 1-4, respectively, rejected above, recite similar features as claims 1-4 and are therefore rejected upon the same grounds as claims 1-4. Please see above rejections of claims 1-4. Stevens further discloses the non-transitory computer-readable medium in at least [0032]. 

9.          Claims 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stevens and Yamaguchi, and further in view of United States Patent Application Publication 2009/0168736 A1 to Itagaki et al. (hereinafter “Itagaki”).
            Regarding Claim 5, the combination of Stevens and Yamaguchi discloses the method of claim 4, wherein the first identifier is flagged for the error condition responsive to a second identifier associated with the networking device being found (Stevens: [0051-0061] – corresponds to being disconnected from an access point to switch to another access point (SSID) to establish a reconnection after receiving a fault report.), but does not expressly disclose wherein the second identifier is a code corresponding to the error condition concatenated to the first identifier.
            However, adding an error or alert portion with an SSID in a frame is not new or novel in the presence of Itagaki. Itagaki discloses a second identifier is a code corresponding to the error condition concatenated to the first identifier (Itagaki: [0090] – a frame includes a BSSID, MAC frame, and an error message/information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frame of the combination in view of the frame of Itagaki to include an error message for the reasons of communicating success and failure of communication connections.
            Claim 8, dependent upon claim 6 rejected above, recites similar features as claim 5 and is therefore rejected upon the same grounds as claim 5. Please see above rejection of claim 5.
            Claim 15, dependent upon claim 11 rejected above, recites similar features as claim 5 and is therefore rejected upon the same grounds as claim 5. Please see above rejection of claim 5.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 30, 2021